Citation Nr: 0916191	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-17 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-
connected chondromalacia patella of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to June 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection and 
assigned a noncompensable (that is, zero percent) disability 
rating for chondromalacia patella of the left knee.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the Veteran perfected her appeal and requested 
a Central Office hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C.  In an October 2008 statement, her 
representative informed the Board that the Veteran would 
prefer an in-person hearing to be scheduled at the RO in St. 
Petersburg, Florida.  

A hearing before a VLJ was scheduled at the RO in St. 
Petersburg, Florida, but the 
Veteran failed to appear at it.  In February 2009, she wrote 
to the RO and explained that she had had car problems when 
she was scheduled for her hearing, and that she had called 
the RO to cancel.  She stated that she had been waiting to 
hear from the RO about a new hearing and did not learn that 
she had to file a written motion for a new hearing date until 
she made a follow-up telephone call.  She asks that the 
hearing be rescheduled.  

When an appellant fails to appear at a personal hearing and, 
within 15 days after the original hearing date, submits a 
written motion for a new hearing date that sets forth the 
reason for the failure to appear and the reason why a timely 
request for postponement could not have been submitted, the 
motion for a new hearing date can be granted if good cause is 
shown.  38 C.F.R. § 20.702(d).  Although the appellant 
submitted to the Board a written motion for a new hearing 
date 35 days after the original hearing date-so that her 
motion was not timely-the Board finds that she presented 
good cause for missing the scheduled hearing and for failing 
to file a timely written motion for a new hearing.  Thus, her 
motion for a new hearing date is granted.  See also 38 C.F.R. 
§ 20.700(a) (a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person).   

The Board notes that an April 2009 hearing was mistakenly 
scheduled at the Central Office in Washington, D.C., and the 
Veteran contacted the Board to ask that a travel board 
hearing be scheduled at the RO in St. Petersburg, Florida.  
Since the RO is responsible for scheduling hearings before 
the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
Hearing at the RO in St. Petersburg, 
Florida.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

